Case 18-10651-BFK                Doc 596    Filed 07/12/19 Entered 07/12/19 15:48:50                     Desc Main
                                           Document      Page 1 of 3


                            IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                       (Alexandria Division)

                                                             )
       In re:                                                )
                                                             )        Chapter 11
            GreenTech Automotive, Inc., et al.1              )        Case No. 18-10651
                                                             )        Jointly Administered
       Debtor.                                               )
                                                             )

                           NOTICE OF PAYMENT OF PURCHASE PRICE

        PLEASE TAKE NOTICE that, on June 4, 2019, the United States Bankruptcy Court for
 the Eastern District of Virginia (the “Bankruptcy Court”) entered an order [Docket No. 590]
 (the “Disclosure Statement Order”), approving the adequacy of the Disclosure Statement
 [Docket No. 566] pursuant to § 1125 of the Bankruptcy Code with respect to the Fourth
 Amended Joint Chapter 11 Plan of Liquidation (the “Plan”) [Docket No. 565] filed by
 GreenTech Automotive, Inc. (“GreenTech”) and WM Industries Corp. (“WMIC”), debtors and
 debtors-in-possession in these jointly-administered cases (together, the “Debtors”).

          PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the Disclosure
 Statement Order, notice is hereby given that Encore Wealth Investments Limited (“Encore”), the
 purchaser of substantially all the Debtor’s assets, has deposited with the Debtor the aggregate
 amount of $7,799,825.00. A balance of $200,175.00 is due on the purchase price for the assets
 and it is anticipated that such amounts will be deposited prior to July 19, 2017, the date set in the
 Disclosure Statement Order by which solicitation materials for the Plan must be served.

         PLEASE TAKE FURTHER NOTICE that pursuant to Section 12.6 of the Asset
 Purchase and Sale Agreement dated April 8, 2019, by and between Encore and the Debtors,
 Encore has waived in its entirety the condition to closing in Section 10.1(h) that the Second
 Amended and Restated Limited Partnership Agreement of GreenTech Automotive A-3, LP be
 effective, among other things.

 1
         The Debtors in these jointly administered chapter 11 cases are GreenTech Automotive, Inc. (Case No. 18-
 10651), WM Industries Corp. (Case No. 18-10652), Gulf Coast Funds Management, LLC (Case No. 18-10653),
 American Immigration Center, LLC (Case No. 18-10654), GreenTech Automotive Capital A-3 GP, LLC (Case No.
 18-10655), and GreenTech Automotive Partnership A-3, L.P. (Case No. 18-10656).


     Kristen E. Burgers (VSB No. 67997)                   Mark S. Lichtenstein (admitted pro hac vice)
     HIRSCHLER FLEISCHER                                  CROWELL & MORING LLP
     8270 Greensboro Drive, Suite 700                     590 Madison Avenue, 20th Floor
     Tysons, Virginia 22102                               New York, New York 10022
     Telephone: (703) 584-8900                            Telephone: (212) 223-4000
     Facsimile: (703) 584-8901                            Facsimile: (212) 223-4001
     Email: kburgers@hf-law.com                           Email: mlichtenstein@crowell.com

     Co-Counsel to the Debtors                            Co-Counsel to the Debtors
Case 18-10651-BFK       Doc 596    Filed 07/12/19 Entered 07/12/19 15:48:50       Desc Main
                                  Document      Page 2 of 3




 Dated: July 12, 2019                     Respectfully submitted,

                                          /s/ Kristen E. Burgers
                                          Kristen E. Burgers (VSB No. 67997)
                                          HIRSCHLER FLEISCHER
                                          8270 Greensboro Drive, Suite 700
                                          Tysons, Virginia 22102
                                          Telephone:      (703) 584-8900
                                          Email:          kburgers@hf-law.com

                                          /s/ Mark S. Lichtenstein
                                          Mark S. Lichtenstein (Admitted pro hac vice)
                                          CROWELL & MORING LLP
                                          590 Madison Avenue, 20th Floor
                                          New York, New York 10022
                                          Telephone:      (212) 223-4000
                                          Email:          mlichtenstein@crowell.com

                                          Co-Counsel to the Debtors




                                           -2-
Case 18-10651-BFK          Doc 596     Filed 07/12/19 Entered 07/12/19 15:48:50      Desc Main
                                      Document      Page 3 of 3


                                   CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 12th day of July, 2019, a copy of the foregoing Notice

 of Payment of Purchase Price was served via this Court’s CM/ECF electronic filing service on

 all parties entitled to receive notice thereby.


                                                         /s/ Kristen E. Burgers
                                                         Kristen E. Burgers


 11240092.1 043227.00001




                                                   -3-
